Title: Benjamin Rush to Thomas Jefferson, 26 August 1811
From: Rush, Benjamin
To: Jefferson, Thomas


          
            
                  my dear Old friend 
                  Philadelphia Augst 26. 1811
            
		   I sit down thus early to answer your pleasant and friendly letter from your Forest, from 
                  with a desire to administer to your relief from your present indisposition. There shall not be single theory in my prescriptions, & what will be more grateful to you, all of them Shall be
			 derived from the resources of empiricism.—The following remedies have been found useful in similar Cases. I shall begin with the most simple, & apparently the most feeble, and Afterwards
			 mention
			 such as are of a more Active nature.
            
		   
		   1 A peice of Calico, or small bodies of Cotton worn Constantly upon the Affected parts.
            
		   
		   
		   
		   2 Bruised rolls of Sulphur quilted into peices of muslin and used in like manner.
            
		   
		   
		  3 Friction upon the parts affected, with a dry hand,
                  . or 
		   
		   4 with a flesh brush, or a peice of Coarse linnen or Woolen Cloath. or 
		   
		   5 drawing an iron Comb, or three or four forks over the parts affected so as gently to irritate the Skin. 
		   This is not a Substitute for Perkins’s points, but preferable to them.
			 
		   
		   
		   
		   
		   
		   
		   
		   6. Bathing the affected parts twice a day with a Linament composed by adding two ounces of scraped Castile or Venice Soap, an ounce of Camphor—half an Ounce of opium, and two drams of solid
			 volative Salt to a pint 
                     quart of Spirit of any kind, or
			 
		   
		   7 with a pint of Spirit of any kind in which a table Spoonful of Cayenne pepper has been mixed. or
			 
		   
		   
		   
		   8 with equal parts of the Spirit of Hartshorn & Sweet Oil, or  
		    9: equal parts of the Spirit of Turpentine and Sweet oil. 10 the B 
                  Warm Bath. a 
                  These applications may All be used with Safety in the order in which they are mentioned.
            
		   The famous Admiral Wager was once indisposed with a fever. His naval Surgeon prescribed bathing his feet in warm water, & some other external remedies, and then proposed sending him no a dose of physic. “No—no (said the Admiral) Doctor—You may batter my hulk as much as you please, but you shan’t board me.”—If you have no objection to being
			 “boarded” by medicine, I will add to the remedies that have been mentioned, two or three to be taken internally.
			 
		   
		   
		    1 From ten to thirty drops of the Spirit of Turpentine three times a day in a little syrup or molasses. Encrease them gradually.
			 
		   2 From one to three teaspoonsful of the volatile tincture of gum guajacum in the same Vehicle as the Turpentine 
		   
		   
		   
		   3 a Quart of a tea made of the Sassafras root taken in the Course of a day.—They may be taken in Succession & rotation.
            
		  I fully agree with you in your opinions upon the Subject of 
                  Old the coincidence of decay in the mental faculties with the bodily organs. It is to be lamented that the former are 
                  is not as perceptible as the latter.
                  , and that we are so apt to mistake the Continuance of early memory for correct reason.—I wait only for the Arrival of my 3rd Son whom I expect in 
                  with every tide from Europe where he has spent two years in completing his studies in medicine, to retire to the back ground of my profession. I have
			 two beacons constantly before my eyes to warn me to quicken my steps to the Shade of life. These were two physicians of this city who lived to a great age, and who tired 
                     made the ears of thier patients sore with thier details of the exploits of thier Children & grand Children. I think I have observed that the infirmities of old age do not disqualif 
                     unfit a man so much for Study, as for company or business. There is time in writing for the enfeebled 
                     tardy powers of the mind to act with thier usual Vigor and correctness, which is not the case in the former situations. Under the
			 influence of this beleif, I have began to prepare my lectures for publications 
                  publication.—I have several motives for leaving a Copy of these lectures to the public. One of them is to justify myself from the imputations which have been so liberally cast upon me from partial and
			 imperfect views of my System of medicine. When read in toto,—they will I hope vindicate my name from the Calumnies which the malice of my brethren and the revenge of the tories have heaped upon
			 it. “The Whigs have done too much, suffered too much, sacrificed too much, and succeeded too well (says Mr Jno Adams in a letter I lately received from him) ever to be forgiven.”—hence the revenge of the tories to which I have alluded.
            Our Country has twice declared itself independant of Great Britain,—once in 1776, & again 1800. In the former year, the legislatures—the bench—the bar—and the Clergy were nearly all united in producing that event. In the latter year—the legislatures—the bench—the bar, and the Clergy were nearly all opposed to it. It was effected chiefly by the people without concert,—without System, and in many pleaces 
                  places, without leaders. Are we upon the eve of a declaration of our independance upon G Britain being repeated a third time, and 
                  not by the pen, or by a general Suffrage but by the mouths of our Cannon?—But whither am I hurried?—Away—away with the loathsome Subject of politicks! I was surprised into it by the mentioning One of the motives for spending the old age which it has pleased God to give me in preparing my lectures for the press.—
            ADieu! my dear old friend of 1775—may health and peace be your portions during the residue of your life!—and Heaven, your happiness to all eternity.—
            From F Yours truly and Affectionately
                  Benjn Rush
          
          
          
              
			  
			 PS: Recollect—all the remedies I have prescribed for your Rheumatism are founded upon your saying it is without fever.
          
        